On the court’s own motion, the decision handed down September 26, 1960, as amended by orders of this court dated October 31, 1960 and November 7, 1960 (ante, p. 490), is further amended by striking out the designation of Joseph A. Solovei, Esq., as counsel to prosecute the appeal, and by designating Anthony F. Marra, Esq., 100 Centre Street, New York 13, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the May Term, beginning April 24, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.